PLATT, District Judge.
The imported articles in dispute were invoiced as fans, with different qualifying words. They are small folding fans closing into cases representing cigars or other fancy designs. They were assessed by the collector at 50 per cent, ad valorem under the provision'in paragraph 437, tariff act of 1897, for “-fans of all kinds.” The importers claim that the are properly dutiable under paragraph 418 as toys, etc., or'under paragraph 407 as manufactures *889of paper, or under 208 as manufactures of wood, etc., or section 6 as unenumerated manufactured articles. The Board of Appraisers affirmed the assessment of duty as made by the collector.
These so-called cigar fans and firecracker fans would, of course, go under paragraph 418, except for the words therein “not otherwise provided for.” The Board thought they were aptly described by paragraph 127. The congressional mind was evidently in a very expansive condition at the moment of enacting that paragraph (427). “All kinds'’ is certainly broad; and yet it hardly seems as if Congress could have meant to include everything which might in some way come to be called a fan, and might, to an exceedingly limited extent, he used as a fan is commonly used. Usages of trade probably put them nowhere. In fact, I think they were unknown when the act was passed. But, if what the trade thinks could have any weight, it would take them to he toj’s rather than Cans. I do not believe it possible that, if the merchandise in dispute had been held up before the congressional eye at the moment the act was being passed,, it would have taken an instant for the congressional mind to have decided not to include it in the language “fans of all kinds.” It would have been obvious, it seems to me, to the congressional mind that they were toys, and nothing in the world but toys. The Board thinks that Downing v. United States (C. C.) 141. Fed. 490, T. D. 26,454, lays down no general principle. I am not sure what the Board means by that; but I am certain that the principles there enunciated are general enough to cover such merchandise as that now in dispute.
The decision of the Board of General Appraisers is reversed.

For other cases see same topic & § number in Dec. & Am. Digs. 1907 to date, & Rep’r Indexes